Latimer, Judge
(dissenting):
I dissent.
I agree with the majority that this is not a ease of the accused being advised to refuse appellate representation as a matter of Army policy. Compare United States v Darring, 9 USCMA 651, 26 CMR 431. However, the Uniform Code of Military Justice requires the accused to request appellate defense counsel and my reading of his affidavit leads me to conclude that he voluntarily waived his privilege for his own benefit after being informed that a board of review could reverse the conviction or reduce the sentence. I would therefore affirm the decision of the board of review.